         Case 1:14-cv-00403-RDM Document 200 Filed 07/31/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 SAI,
                        Plaintiff,
                v.                                        Civil Action No. 14-0403 (RDM)
 TRANSPORTATION SECURITY
 ADMINISTRATION,
                        Defendant.


                                JOINT STATUS REPORT

        On May 29, 2020, the Court issued a memorandum opinion and order granting in part and

denying in part Defendant’s renewed motion for summary judgment and denying Plaintiff’s

motion for summary judgment. Among other things, the Court denied Defendant’s motion insofar

as it failed to justify Defendant not searching certain offices for records responsive to Plaintiff’s

request for records under the Freedom of Information Act.

        In light of the Court’s opinion, Defendant intends to undertake a supplemental search. In

an effort to narrow any disputes that must be presented to the Court, Defendant has engaged

Plaintiff’s counsel in an attempt to reach an agreement regarding the search cut-off date to be used

in these supplemental searches. While the parties still disagree on the specifics, they are

endeavoring to reach an accommodation acceptable to both that will resolve significant issues in

the litigation. To date, those discussions have been productive. Accordingly, the parties propose

to file another status report in 30 days—on or before August 31, 2020—updating the Court on the

status of their discussions and proposing a schedule for further proceedings.
        Case 1:14-cv-00403-RDM Document 200 Filed 07/31/20 Page 2 of 3




Respectfully submitted,
 By: /s/ Jeffrey T. Green
    Jeffrey T. Green, D.C. Bar No. 426747
    Chike Croslin, USDC D.C. Bar No.
    D00514                                      MICHAEL R. SHERWIN
    Amanda M. Blau*                             Acting United States Attorney
    SIDLEY AUSTIN LLP
    1501 K Street, N.W.                         DANIEL F. VAN HORN, D.C. Bar #924092
    Washington, D.C. 20005                      Chief, Civil Division
    jgreen@sidley.com
                                              By: /s/ Johnny H. Walker
    Telephone: (202) 736-8000
                                              JOHNNY H. WALKER, D.C. Bar #991325
    Facsimile: (202) 736-8711
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
 Counsel for Plaintiff
                                              Washington, District of Columbia 20530
                                              Telephone: 202 252 2575
 *Admitted to practice in New York; appearing
                                              Email: johnny.walker@usdoj.gov
 pro bono pursuant to D.C. District Court
 Rule 83.2(g)                                 Counsel for Defendant
 Dated: July 31, 2020




                                            2
          Case 1:14-cv-00403-RDM Document 200 Filed 07/31/20 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 SAI,
                       Plaintiff,
                v.                                    Civil Action No. 14-0403 (RDM)
 TRANSPORTATION SECURITY
 ADMINISTRATION,
                       Defendant.


                                    PROPOSED ORDER

        Upon consideration of the Defendant’s unopposed motion for an extension of time, it is

hereby ORDERED that the motion is GRANTED.

        It is further ORDERED that Defendant’s reply in support of his motion for summary

judgment and opposition to Plaintiff’s motion for summary judgment shall be filed on or before

_________, and Plaintiff’s reply in support of their motion for summary judgment shall be filed

on or before ___________.

        It is so ORDERED.



 Dated:
                                                The Honorable Randolph D. Moss
                                                United States District Judge
